UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6197


CALLIXTUS ONIGBO NWAEHIRI,

                Plaintiff - Appellant,

          v.

MARYLAND STATE BOARD OF PHARMACY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:09-cv-03358-BEL)


Submitted:   May 20, 2010                  Decided:   May 28, 2010


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Callixtus Onigbo Nwaehiri, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Callixtus Onigbo Nwaehiri seeks to appeal the district

court’s order denying his motion for a preliminary injunction

preventing the Maryland State Board of Pharmacy (“Board”) from

revoking      his    pharmacy      license     following      his    criminal

convictions.        As   the   Board   has   since   issued   a   final   order

revoking Nwaehiri’s license, however, we dismiss the appeal as

moot.      We dispense with oral argument because the facts and

legal   contentions      are   adequately    presented   in   the   materials

before the court and argument would not aid in the decisional

process.

                                                                    DISMISSED




                                        2